Case 1:14-cv-00156-CMH-JFA Document 233 Filed 08/03/20 Page 1 of 22 PagelD# 3524

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Alexandria Division
UNITED STATES OF AMERICA,
ex rel. RORY MAXWELL,
JOHN BUSH, AND SUPREME
FOODSERVICE GmbH,
Plaintiffs,
Vv. Civil Action No. 1:14-cv-156

ANHAM USA, INC., ET AL.,

Defendants.

ee ee ee oe te 8

MEMORANDUM OPINION

 

THIS MATTER comes before the Court on Relators’ Motion for an
Award of Attorneys’ Fees and Costs and Defendants’ Motion for Leave
to File Sur-Reply.

Relators filed this matter in 2014, alleging that Defendants
violated the False Claims Act, 31 U.S.C. § 3729, et seq., by
fraudulently inducing certain government agencies to award two
contracts to provide food, water, and transportation services. On
January 9, 2017, the Government declined to intervene in the case.
The Court entered a scheduling order on August 22, 2017, setting
the close of discovery for January 12, 2018.

On October 11, 2017, some ten months after it declined
intervention, the Government moved to stay this case for 90 days,

arguing that continued discovery could harm a related criminal
Case 1:14-cv-00156-CMH-JFA Document 233 Filed 08/03/20 Page 2 of 22 PagelD# 3525

investigation. In support of its motion, the Government argued
that the factual allegations in this civil action were “central”
to the matters under criminal investigation, but also made clear
that “[the] criminal investigation was not triggered by the civil
litigation.” The Government’s motion to stay was granted on October
24, 2017. The Government subsequently moved, and the Court granted,
five additional requests to extend the stay, each time for an
additional 90 days. On February 14, 2019, the Government requested
that the stay be extended more permanently, until “90 days after
the close of evidence in the criminal matter.”

After the first 90-day stay was entered on October 24, 2017,
Relators continued to work on the case and billed a significant
number of hours. Eventually, on December 2, 2019, the parties
“globally” settled the civil and criminal matters for a total of
$45 million. The parties agree that $27 million of that global
settlement was attributed to the civil claims against Defendants
and that the Relators were awarded a 27.5% share of that amount.
Pursuant to 31 U.S.C. § 3730(d), Relators now move for an award of
$5,702,779.99 in attorneys’ fees and $117,192.45 in costs.
Relators also request leave to file a “fees on fees” petition for
fees incurred in connection with preparing and filing this motion,
and Defendants have moved to request leave to file a sur-reply.

Relators’ supporting evidence and declarations summarize

roughly seven years of legal work. Relators have further organized

2
Case 1:14-cv-00156-CMH-JFA Document 233 Filed 08/03/20 Page 3 of 22 PagelD# 3526

the fees incurred on this matter into five phases: 1) the Relator
Investigation Phase; 2) the Government Investigation Phase; 3) the
Litigation Phase; 4} the Permanent Stay pericd; and 5) the
Settlement Negotiation phase.

Defendants do not challenge Relators’ entitlement to a fee
award, but they do object to the amount requested. Defendants
specifically argue that Relators should not be permitted to recover
any fees incurred on “pre-complaint due diligence,” fees incurred
on their “unsuccessful efforts to convince the government to
intervene,” fees relating to any work performed during the period
that this case was stayed (beginning October 24, 2017), and any
fees connected to their work supporting the Government’s related
criminal investigation. In addition to those categorical
exclusions, Defendants also argue that the proposed award should
be reduced by certain percentages to account for insufficiently
descriptive billing, block-billed time entries, duplicative work,
overstaffing, and Relators’ application of their attorneys’ 2020
rates to calculate the proposed fee award. Lastly, Defendants argue
that the Court should reduce the award to account for Relators’
relative lack of success when compared to their original
allegations in the case.

When presented with a motion for an award of attorneys’ fees,
the Court’s first task is to determine the “lodestar” fee. See

Grissom v. Mills Corp., 549 F.3d 313, 320 (4th Cir. 2008). This

 
Case 1:14-cv-00156-CMH-JFA Document 233 Filed 08/03/20 Page 4 of 22 PagelD# 3527

amount represents the number of reasonable hours expended on the

IMatter times a reasonable rate. See Perdue v. Kenny A. ex rel.

 

Winn, 559 U.S. 542, 553-54 (2010). The Court’s calculation of the
award is further guided by consideration of twelve factors.

Grissom, 549 F.3d at 320-21 (citing Barber v. Kimbrell's, Inc.,

 

577 F.2d 216, 226 (4th Cir. 1978), cert. denied, 439 U.S. 934
(1978)}. The twelve factors, otherwise known as the Barber factors,
are: (1) the time and labor expended; (2) the novelty and
difficulty of the questions raised; (3) the skill required to
properly perform the legal services rendered; (4) the attorney's
opportunity costs in pressing the instant litigation; (5) the
customary fee for like work; (6) the attorney's expectations at
the outset of the litigation; (7) the time limitations imposed by
the client or circumstances; (8) the amount in controversy and the
results obtained; (9) the experience, reputation and ability of
the attorney; (10) the undesirability of the case within the legal
community in which the suit arose; (11) the nature and length of
the professional relationship between attorney and client; and
(12) attorneys' fees awards in similar cases. Barber, 577 F.2d at

226 n.28; see also Hensley v. Eckerhart, 461 U.S. 424, 434 n. 9

 

(1983) (approving of these twelve factors as named in Johnson v.

Georgia Highway Express, Inc., 488 F.2d 714, 717-19 (5th Cir.

 

1974)). The Court must also subtract fees for hours spent on

unsuccessful claims and award “some percentage of the remaining
Case 1:14-cv-00156-CMH-JFA Document 233 Filed 08/03/20 Page 5 of 22 PagelD# 3528

amount, depending on the degree of success enjoyed by the

plaintiff£.” McAfee v. Boczar, 738 F.3d 81, 88 (4th Cir. 2013).
Courts do not need to mechanically list or comment on each

factor, only those that it finds are applicable. Bergstrom v.

Dalkon Shield Claimants Trust (In re A.H. Robins Co.), 86 F.3d

 

364, 376 (4th Cir. 1996). However, district courts must also “set
forth clear[] findings of fact for fee awards so that [the Fourth
Circuit] ha[s] an adequate basis to review for abuse of

discretion.” Berry v. Schulman, 807 F.3d 600, 617 (4th Cir. 2015).

 

A party seeking a fee award “bears the burden of establishing
the reasonableness of the hourly rates requested.” Spell v.
McDaniel, 824 F.2d 1380, 1402 (4th Cir. 1987). The Court’s
determination of whether a party’s requested rates are reasonable
must be guided by a comparison to the prevailing market rates in
“the community in which the court where the action is prosecuted

sits.” Rum Creek Coal Sales v. Caperton, 31 F.3d 169, 175 (4th

 

Cir. 1994). The fee applicants must establish that the proposed
rates are reasonable by producing “‘satisfactory specific evidence
of the prevailing market rates in the relevant community for the

type of work for which he seeks an award.’” Robinson v. Equifax

 

Info. Servs. LLC, 560 F.3d 235, 244 (4th Cir. 2009) (quoting Plyler
v. Evatt, 902 F.2d 273, 277 (4th Cir. 1990)).
When determining whether a proposed rate is reasonable,

courts in the Alexandria division routinely consult the range of
Case 1:14-cv-00156-CMH-JFA Document 233 Filed 08/03/20 Page 6 of 22 PagelD# 3529

rates approved of in Vienna Metro LLC v. Pulte Home Corp., 1:10-

 

cv-00502, 2011 U.S. Dist. LEXIS 158648, at *18 (E.D. Va. Aug. 24,
2011). Specifically, the Vienna Metro court determined that the

following range of rates was reasonable for litigation in this

 

 

 

division:
Range of Hourly Rates in Northern Virginia
Years of 1-3 4-7 8-10 11-19 20+
Experience
Hourly Rate $250-435 $350-600 $465-640 $520-770 $505-820

 

 

 

 

 

 

 

 

Id.; see also Entegee, Inc. v. Metters Indus., 17-cv-499, 2018
U.S. Dist. LEXIS 121222, at *6 (E.D. Va. July 19, 2018) (collecting
cases approving of rates within the Vienna Metro range).

In this case, Relators lead counsel was Robert Begleiter of
Constantine Cannon LLP, but the total requested award includes
fees and costs incurred by fifteen lawyers, four litigation support
members, and four paralegals. Aside from lead counsel Begleiter
(20+ years of experience at $875/hour), Relators counsel also
included Partners Gary Malone (20+ years of experience at
$995/hour), Taline Shakian (16 years of experience at $760/hour),
and Samuel Butt (15 years of experience at $450/hour). Fees were
also incurred by associates Kristen Broz (9 years of experience at
$445/hour), Hamsa Mahendranathan (8 years of experience at
$540/hour), Max Voldman (6 years of experience at $475/hour), James

Kovacs (7 years of experience at $440/hour), Matthew Vaccaro (7

6
Case 1:14-cv-00156-CMH-JFA Document 233 Filed 08/03/20 Page 7 of 22 PagelD# 3530

years of experience at $335/hour), Margaux Poueymirou (5 years of

experience at $405/hour), and Grant Petrosyan (6 years of
experience at $360/hour). The proposed award also includes fees
incurred by certain “review attorneys,” including Nicolas

Puygrenier (15 years’ experience), LaineAlee O’Mara (20+ years’
experience), Shari Newman (14 years’ experience), and Robert
Fernez (8 years’ experience) all of whom billed at a $290/hour
rate. Relators also employed other litigation support staff on the
matter, including Tuan Nguyen-Huynh ($450/hour), Tomas Ernshtayn
($300/hour), Bric Dong ($285/hour), and Jenna Bradford
($175/hour). Finally, the proposed award includes time incurred by
paralegals Kevin Morrison ($325/hour), Catie Boardman ($305/hour),
Nancy Li ($295/hour), and Yoo-Nah Park ($250/hour).

Defendants do not argue that the proposed rates for any of
Relators’ counsel or support staff are unreasonable, and the Court
agrees that the proposed rates are appropriate. Although the rates
of lead counsel Begleiter and Partner Gary Malone are slightly
above the high-end of the Vienna Metro matrix, the Court finds
that their rates are reasonable given their expertise and the
complexities of this case. The rates of the remaining attorneys
and support staff are within the Vienna Metro range and are
reasonable for litigating a case of this magnitude and complexity

in this division.
Case 1:14-cv-00156-CMH-JFA Document 233 Filed 08/03/20 Page 8 of 22 PagelD# 3531

A court’s calculation of the lodestar fee and its analysis of
the Barber factors necessarily includes some degree of overlap.
See McAfee, 738 F.3d 81, 89 (“We have indeed recognized that,
consistent with the district court’s analysis, ‘to the extent that
any of the [Barber] factors has already been incorporated into the
lodestar analysis, we do not consider those factors a second

time.’”) (quoting E. Associated Coal Corp. v. Dir., OWCP, 724 F.3d

 

561, 570 (4th Cir. 2013)). In this case, the Court finds that its
analysis of Relators’ requested rate subsumes four of the Barber
factors: the skill required to properly perform the legal services
rendered (factor three); the customary fee for like work (factor
five); the experience, reputation and ability of the attorney
(factor nine); and attorneys' fees awards in similar cases (factor

twelve). See Entegee, Inc. v. Metters Indus., No. 17-cv-499, 2018

 

U.S. Dist. LEXIS 121222, at *6-7 (E.D. Va. July 19, 2018)
(considering factors three, five, nine, and twelve in determining
the proper rate).

Having determined that the proposed rates are reasonable, the
Court will address Defendants’ arguments that Relators cannot
recover any fees incurred in connection with pre-complaint
investigative work, Relators’ unsuccessful efforts to convince the
Government to intervene in the case, all work performed while the
case was stayed, and work performed supporting the Government’s

criminal case.
Case 1:14-cv-00156-CMH-JFA Document 233 Filed 08/03/20 Page 9 of 22 PagelD# 3532

Defendants first argument that Relators’ counsel should not
recover fees incurred on performing pre-complaint due diligence
and other investigative work has no merit. Defendants admit that
while some recovery for time spent prior to filing the complaint
is appropriate, they argue that because Relators’ counsel has
Significant experience with the False Claims Act it was
“unreasonable” to spend nearly $66,055.04 in fees on work performed
prior to filing the complaint. Relators respond that Defendants
have cited to no authority supporting the proposition that pre-
complaint work is not recoverable.

The Court is unpersuaded by Defendants’ contention that pre-
complaint work is not recoverable or that the amount billed is
unreasonable. Any case, particularly one brought under the False
Claims Act, necessarily involves some amount of pre-complaint
investigative work, research, and due diligence before filing.
Given the facts and legal issues involved in this case, the Court
finds that the roughly $66,000 in fees incurred during this phase
was very reasonable.}

Defendants next argue that Relators should not be compensated

for work performed on their unsuccessful efforts to convince the

 

1 Defendants additionally argue that because the billing descriptions in the
pre-complaint phase do not adequately describe the tasks performed, i.e., that
they are “vague” or relate to analyzing “unspecified” documents or witnesses,
fees incurred for this phase should not be recovered. Because Defendants
separately argue that Relators entire award should be reduced by 50 percent to
account for “vague” and “unspecified” billing descriptions of the work
performed, this argument is addressed separately.

9
Case 1:14-cv-00156-CMH-JFA Document 233 Filed 08/03/20 Page 10 of 22 PagelD# 3533

Government to intervene. Defendants contend that the Court should
not award Relators for “lobbying” efforts and that the Court must
exclude expenses relating to “false steps or avenues” that were
unsuccessfully explored, even if the litigation leads to some form
of recovery. Defendants propose that the $889,199.91 in fees billed
during the “government investigation” period (Phase II) be
excluded entirely.

Relators’ counsel responds that, during the government
investigation phase, they worked on many routine tasks necessary
to litigating the case, including preparing for meetings with the
Government, conducting “targeted document review,” providing the
Department of Justice with legal analysis of issues, and answering
the Government’s questions. Relators also note that the Government
is the “injured party” in cases brought under the False Claims Act
and that “work conducted by Relators to educate the Government and
cooperate” during this phase is integral.

The Court finds that Relators are not entitled to recover
fees generated during the “government investigation” phase of this
case. To begin, there is substantial overlap between Relators’
justification for the work that was performed during the pre-
complaint phase and that which was performed during the government
investigation phase, the only difference being that the complaint
had been filed and the Government began its own investigation.

While the Court agrees with Relators that the Government is the

10
Case 1:14-cv-00156-CMH-JFA Document 233 Filed 08/03/20 Page 11 of 22 PagelD# 3534

injured party in a False Claims Act case and that they are entitled
to perform some pre-complaint due diligence, it disagrees that the
Relators’ efforts to convince the Government to intervene was
“integral” to the case. Once the case was filed, the Government’s
obligation to investigate the allegations was mandated by 31 U.S.C.
§ 3730(b), and although Relators legal analysis may have been
beneficial to the Government, it was hardly “integral,” much less
necessary.2 It was not reasonable to expend nearly 1,419.85
billable hours for efforts that were unsuccessful, and as a result,
could not have been necessary to the resolution of the case.
Hensley, 461 U.S. at 434 (fee recovery should not include
“otherwise unnecessary” tasks). For these reasons, Relators
proposed award should be reduced by $889,199.91.

Defendants next argue that it was “completely unreasonable”
for Relators to demand payment for 8,217.3 hours of work performed
while the case was stayed. Relators respond that the stays were
temporary and that they had no knowledge of whether the Government
would seek an extension until the eve of each stay’s expiration.
As a result, Relators argue that they had to continue to work on

the case and their discovery obligations as if the Court would not

 

2 The Court recognizes that Relators were obligated to serve a copy of the
complaint and provide a “written disclosure of all material evidence and
information” to the Government when the case was filed. 31 U.S.C. § 3730(b) (2).
However, the Court finds that counsels’ preparation for these tasks occurred
prior to filing the complaint and the “government investigation” phase of this
case.

11
Case 1:14-cv-00156-CMH-JFA Document 233 Filed 08/03/20 Page 12 of 22 PagelD# 3535

grant any further extensions to the stay. Defendants respond that
Relators’ bills reflect that they were in regular contact with the
Government and that they could have simply asked whether the
Government intended to seek an extension, and in any event, that
the bills reflect continued work on the matter immediately after
the Court granting each temporary stay. Defendants propose
reducing the proposed award by cutting all fees incurred during
the stay period, or $2,842,363.18.

Relators are correct that discovery deadlines were
approaching when this case was first stayed on October 24, 2017,
and Robert Begleiter’s reply declaration states clearly that he
“repeatedly asked the lead attorney on the investigation from the
Department of Justice . . . whether the Government intended to
seek a further extension of the stay,” but received no response
until days before the expiration of each deadline. Defendants’
argument contends that any work performed during the stay period
was per se unreasonable, but they do not identify any controlling
authority for that proposition or any specific tasks that Relators
should not have performed during the stay. While the Court’s stay
undoubtedly relieved some of the pressures associated with
upcoming deadlines, it did not order Relators to stop work on the
case altogether. Despite the stay, the record reflects that the
parties did engage in some discovery related negotiations during

this time, and after the more permanent stay was entered on

12
Case 1:14-cv-00156-CMH-JFA Document 233 Filed 08/03/20 Page 13 of 22 PagelD# 3536

February 15, 2019, the parties began settlement negotiations on
the global settlement. The Court simply cannot agree with the
argument that Relators should have stopped work entirely, and
because Defendants have not identified any work that was
unreasonable to perform during this stay, the Court finds that
Relators were entitled to continue to work on the case.

The Court is less convinced by Relators’ insistence that they
may recover fees incurred “in support” of the related criminal
case. Defendants argue that Relators should not be entitled to
recovery for work on a “criminal” case by the plain terms of the
False Claims Act, which permits recovery of fees under the section
heading “Civil Actions for False Claims.” 28 U.S.C. § 3730
(emphasis added). Defendants also argue that the criminal case was
only marginally related to this matter, noting that’ the
Government’s memorandum in support of its motion to stay stated
directly that “[the] criminal investigation was not triggered by
the civil litigation.” Defendants also argue that because
Relators’ proposed award does not clearly indicate how many hours,
overall, were spent supporting the criminal case, the Court should
reduce the overall award by 50%.

Relators respond by relying on Miller v. Holzmann, 575 F.

 

Supp. 2d 2 (D.D.C. 2008) for the proposition that they may recover
fees incurred in conjunction with a criminal prosecution in a False

Claims Act case. Significantly, the Government in Holzmann

13
Case 1:14-cv-00156-CMH-JFA Document 233 Filed 08/03/20 Page 14 of 22 PagelD# 3537

intervened in the civil case but delayed its prosecution efforts
to pursue criminal antitrust charges against the same defendants
in a separate criminal case. Id. at 22. The Court in Holzmann
specifically found that the information Relators provided to the
Government “materially aided its investigation, and the
[Government] later relied on that investigation’s fruits in
prosecuting the [civil] case.” Id. at 23. To be sure, the criminal
prosecution in Holzmann went so far as to estop the civil
defendants from contesting liability on certain contracts which
formed the basis of the civil case. Id. at 23 n.34. As a result,
the court in Holzmann awarded Relators’ fees in connection with
work assisting the Government with its criminal case of the same
defendants. But here, unlike in Holzmann, the Government did not
intervene, and in fact, acknowledged some distance between its
criminal investigation and this case by noting that this case “was
not triggered by the civil litigation.” The Court finds that there
is far less overlap between the civil and criminal cases at issue
here than in Holzmann. There is also no evidence that any of the
work Relators did in support of the Government’s criminal
investigation “materially aided” the Government, much less that
any of Relators’ support in the criminal matter estopped Defendants
from contesting liability in this case.

The Court agrees with Defendants that Relators are not

entitled to recover for work performed supporting the criminal

14
Case 1:14-cv-00156-CMH-JFA Document 233 Filed 08/03/20 Page 15 of 22 PagelD# 3538

investigation, but it does not agree that a 50% reduction to the

total award is appropriate. Tex. State Teacher’s Ass’n v. Garland

 

Indep. Sch. Dist., 489 U.S. 782, 789 (1989) (“district courts

 

should exercise their equitable discretion . . . to arrive at a
reasonable fee award”). Instead, the Court finds that a 20%

reduction applied to the fees incurred during the “stay period”
($2,842,363.18) is appropriate. The Court does not agree that
Relators worked “equally” on the civil and criminal matters such
that a 50% reduction to the entire award would be appropriate.
Based on the Court’s review of evidence submitted in support of
this motion, Relators’ were incurring fees supporting the criminal
case during the stay, but they were also performing several tasks
in support of this case. Applying this reduction, the Court will
reduce the overall fee award by $568,472.64.

Defendants next argue that the remaining hours should be
“substantially reduced” because they are not supported by
“sufficient time entries.” Defendants argue that thousands of
hours are vague and unsupported; that counsels’ block time-entries
do not provide enough information to determine whether they are
reasonable; that the time entries are inflated by duplicative work
and overstaffing; that the fees should not be based on each lawyer
and staff members’ 2020 rates; and that Relators should not recover

any “fees on fees.”

15
Case 1:14-cv-00156-CMH-JFA Document 233 Filed 08/03/20 Page 16 of 22 PagelD# 3539

In support of their argument that thousands of hours are vague
and unsupported, Defendants include a “sampling” of entries as
Exhibit H to their opposition. Relators respond that the bulk of
the entries Defendants identify as insufficiently detailed relate
to document review by junior attorneys, and that in any event,
Defendants’ proposed award includes a 15% discount to some of the
billing attorneys. The Court agrees with Relators that many of the
entries identified by Defendants relate to routine discovery tasks
by junior attorneys and other support staff. Although many of the
task descriptions identified by Defendants are brief, the Court
does not agree that a longer or more detailed description of
“document review” would aid its analysis or understanding of the
work being performed. On the contrary, the Court finds that, given
the nature of tasks being performed, the entries identified by
Defendants are sufficiently detailed to permit a reasonableness
analysis.

Defendants next argue that Relators’ proposed award should be
reduced by 20% to account for their refusal to break down the
specific amount of time spent on each task, otherwise known as
“block billing,” identifying another sampling of these entries in
Exhibit I. Relators respond that there is no per se rule that fees
designated by “block” style task descriptions must be reduced.
While it may be appropriate to reduce a fee award in a case where

the Court does not have sufficient context of the entry to permit

16
Case 1:14-cv-00156-CMH-JFA Document 233 Filed 08/03/20 Page 17 of 22 PagelD# 3540

a reasonableness analysis of each task, the Court finds that the
entries identified by Defendants are sufficiently detailed to
permit a reasonableness review and that no reduction is necessary.

Defendants also complain that Relators’ fees are inflated by
duplicative work and overstaffing. Defendants identify several
entries in their Exhibits J, K, and L which, they contend, reflect
tasks performed by more senior attorneys or partners that either
should have been performed by more junior attorneys or were
outright duplicative. As Relators note, however, they have already
cut all fees of any timekeeper who billed less than 20 hours on
the matter and reduced the fees of Mr. Begleiter, Mr. Malone, and
Ms. Shakian by 15%. The Court finds no basis to reduce the entries
Defendants complain of, and that Relators’ self-imposed discounts
to the proposed award adequately compensate for any duplicative
work or overstaffing.

Defendants next argue that the Court should apply a 20%
reduction to the proposed award because it contains fees based on
only the 2020 rates of Relators’ attorneys and support staff,
despite Relators’ bills reflecting over seven years of legal work
on the matter. Relators respond that applying their 2020 rates is
warranted because it “compensates for the delay in payment” from
the date when the fee was generated.

The Court finds that Relators are not entitled to an award

based exclusively on their 2020 rates and that awarding the

17
Case 1:14-cv-00156-CMH-JFA Document 233 Filed 08/03/20 Page 18 of 22 PagelD# 3541

proposed amount would result in a windfall. Although Defendants
propose reducing the overall award by a seemingly arbitrary amount,
20%, the Court finds that a 5% reduction more appropriately
accounts for Relators’ inflated fees yet permits recovery of
experience-based rate increases. See Vienna Metro, 2011 U.S. Dist.
LEXIS 158648 at *18 (table of approved rates increasing by years
of experience). Accordingly, the Court will reduce the proposed
award by an additional $285,139.

Defendants next argue that the proposed award should be
reduced for lack of success relative to the amount in controversy.
Defendants argue that Relators alleged Defendants participated in
an “$8 billion scheme” and that the $27 million recovery represents
only .3% of that amount. Relators respond that despite the
allegations in the complaint, they never sought $8 billion and
that the $27 million recovery was an undeniable success.
Defendants’ argument implicates the eighth Barber factor: the
amount in controversy and the results obtained.

The Fourth Circuit has recognized that “the most critical
factor” when analyzing an appropriate fee award is “the degree of

success obtained.” Brodziak v. Runyon, 145 F.3d 194, 196 (4th Cir.

 

1998). “When a ‘plaintiff has achieved only partial or limited
success, the product of hours reasonably expended on the litigation
as a whole times a reasonable hourly rate may be an excessive

amount.’” Id. at 196-97 (quoting Hensley, 461 U.S. at 436. On the

18
Case 1:14-cv-00156-CMH-JFA Document 233 Filed 08/03/20 Page 19 of 22 PagelD# 3542

other hand, it is inappropriate “to simply compare the ‘total
number of issues in the case with those actually prevailed upon.’”
Jones v. Soulhpeak Interactive Corp. of Del., 777 F.3d 658, 676
(4th Cir. 2015) (quoting Hensley, 461 U.S. at 435 n. 11)). While
courts should “compare the damages award to the amount sought, a
court should not reduce a fee award simply because the plaintiff
failed to prevail on every contention raised in the lawsuit.” Id.
The Court disagrees with Defendants that because the $27
million recovery is less than 1% of the alleged scheme, that
Relators success was “minimal.” The Amended Complaint does not
request a specific amount of damages, other than “an amount equal
to three times the damages suffered by the United States” and civil
penalties for each violation. The Court also agrees with Relators
that their recovery was significant, especially considering that
Relators were awarded a 28.5% share of the $27 million recovery,
nearly the maximum share allowed under the False Claims Act.
Having determined that the proposed rates are reasonable and
having addressed each of Defendants’ objections, the Court will
now analyze the balance of the Barber factors: (2) the novelty and
difficulty of the questions raised; (4) the attorney’s opportunity
costs in pressing the instant litigation; (6) the attorney’s
expectations at the outset of the litigation; (7) the time
limitations imposed by the client or circumstances; (10) the

undesirability of the case within the legal community in which the

19
Case 1:14-cv-00156-CMH-JFA Document 233 Filed 08/03/20 Page 20 of 22 PagelD# 3543

suit arose; and (11) the nature and length of the professional
relationship between attorney and client.

Relators’ evidence establishes that this case dealt with
relatively complex factual and legal questions, and the Court is
mindful that cases brought under the False Claims Act involve
procedural nuances. The Court therefore finds that its analysis of
the second Barber factor - the novelty and difficulty of the
questions raised - does not merit any reduction. Similarly, the
Court finds that its analysis of the fourth Barber factor, the
“opportunity costs” in pressing the litigation, does not produce
any meaningful reason to adjust the proposed award. A case of this
Magnitude invariably involves a large amount of work, likely
precluding counsels’ ability to work on other matters.

The Court’s analysis of Barber factors six and seven - the
expectations at the outset of litigation and the time limitations
imposed by the client or circumstances - does not require any
reduction. The Court is mindful that the progress of this case
was, to some degree, dictated by the Government’s own initial
investigation and the Court’s imposition of the stay periods, but
neither of these limitations warrant a reduction.

The Court also finds that its analysis of Barber factors ten
and eleven does not merit any adjustment of the proposed award.
Defendants argue that these types of cases, which Relators’ counsel

took on a contingency basis after January 2017, are more difficult

20
Case 1:14-cv-00156-CMH-JFA Document 233 Filed 08/03/20 Page 21 of 22 PagelD# 3544

to pursue for False Claims Act practitioners, particularly where
the Government does not intervene. There is also some evidence
that Robert Begleiter was retained because of his relationship to
one of the Relators. Accordingly, the Court finds no basis to
reduce the proposed award based on factors ten and eleven: the
undesirability of the case within the legal community in which the
suit arose and the nature and length of the professional
relationship between attorney and client.

Defendants’ final argument is that Relators should not
recover their $117,192.45 in costs because they failed to produce
receipts supporting their reasonableness. The Court agrees with
Relators, however, that Robert Begleiter’s declaration and
Relators’ Exhibit N sufficiently details the expenses incurred.
Relators have provided sufficient evidence to allow the Court to
review the reasonableness of the charges, and finding no other
basis for a reduction, the Court finds that Relators are entitled
to recover their costs.

Relators also seek leave to file a “fees on fees” petition to
include all fees incurred in connection with filing this motion.
“It is settled law in this circuit that a party can recover
expenses incurred in preparing a motion for attorneys’ fees.” Saman
v. LBDP, Inc., No. DKC 12-1083, 2013 U.S. Dist. LEXIS 172461, *23

(D. Md. Dec. 6, 2013) (citing Ganey v. Garrison, 813 F.2d 650, 652

 

(4th Cir. 1987)). But it is Relators’ burden to establish that

21
Case 1:14-cv-00156-CMH-JFA Document 233 Filed 08/03/20 Page 22 of 22 PagelD# 3545

they are entitled to the award at the outset, and having submitted
no documentation supporting the amount of fees expended in
connection with preparing and filing this motion, the Court finds
no reason to permit leave to file a second fee petition and
initiate yet another round of briefing on the same issue. Put
another way, “[a] request for attorneys’ fees should not result in

a second major litigation.” Rum Creek Coal Sales, 31 F.3d at 181

 

(citing Hensley, 461 U.S. at 437 n. 12). For similar reasons, the
Court will also deny Defendants’ Motion for Leave to File a Sur-
Reply. Defendants argue that Relators’ Reply Memorandum raised new
factual and legal issues that would “unfairly prejudice”
Defendants if left unaddressed, but Defendants’ proposed sur-reply
repeats the same arguments made in their brief in opposition to
Relators’ motion. Defendants have been afforded the opportunity to
fully brief and argue the issues before the Court, and their Motion
for Leave to File a Sur-Reply should be denied.

For the foregoing reasons, the Court finds that Relators
entitled to an award of $3,959,968.44 in attorneys’ fees and

$117,192.45 in costs. An appropriate order shall issue.

x
borer cle. Pr, Witte
CLAUDE M. HILTON

UNITED STATES DISTRICT JUDGE
Alexandria, Virginia
Ser 28)
Gus. ¥, 2020

22
